

EXHIBIT 10.13



--------------------------------------------------------------------------------



MASTER LOAN SERVICING AGREEMENT


Dated as of ___________, 20______

by and between

LENDINGCLUB CORPORATION,
as Servicer
and

[_______________],
as Purchaser



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








This MASTER LOAN SERVICING AGREEMENT, dated as of [______], 20[__] (the
“Effective Date”), by and between LendingClub Corporation, a Delaware
corporation (“LendingClub”), as servicer (in such capacity, or any successor in
interest or permitted assigns in such capacity, the “Servicer”) and
[__________], a [______________], as a purchaser (in such capacity, the
“Purchaser”).
RECITALS
WHEREAS, LendingClub and Purchaser have entered into that certain Master Loan
Purchase Agreement of even date herewith (the “Purchase Agreement”), pursuant to
which Purchaser will acquire from LendingClub, from time to time, certain loans
evidenced by promissory notes and the related loan documents; and
WHEREAS, Purchaser desires that LendingClub service the loans acquired by
Purchaser pursuant to the terms of the Purchase Agreement, and LendingClub and
Purchaser desire to set forth the terms and conditions under which LendingClub
will service such loans on behalf of Purchaser and its successors and assignees.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and reasonable consideration, the receipt and adequacy of
which are hereby acknowledged, Purchaser and Servicer hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1
Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accepted Servicing Practices” means, with respect to each Loan, the servicing,
administration and collections with respect to such Loan in the same manner and
with the same care, skill, prudence and diligence with which Servicer services
and administers loans similar to, such Loan in the ordinary course of its
business, and in all events consistent with Applicable Law, the terms of the
Loan Documents and commercially reasonable servicing practices in the loan
servicing industry. Notwithstanding the foregoing, (i) referral of a Delinquent
Loan to a Collection Agent shall be deemed to constitute commercially reasonable
servicing practices, though Servicer shall have no obligation to make such a
referral; (ii) Servicer shall have the right, at any time and from time to time
and in a manner otherwise consistent with the Accepted Servicing Practices, to
amend or waive any term of such Loan or, in the case of a Loan that is more than
120 days Delinquent, to cancel such Loan, in each case without the consent of
Purchaser, provided that such amendment or waiver is, in Servicer’s reasonable
determination, a practical way to obtain a reasonable recovery from such Loan;
and (iii) Servicer shall not be prevented from implementing new programs,
whether on an intermediate, pilot or permanent basis, or on a regional or
nationwide basis, or from modifying its standards, policies and procedures with
respect to the Accepted Servicing Practices as long as, in each case, Servicer
does or would implement such programs or modify its standards, policies




MASTER LOAN SERVICING AGREEMENT – Page 1


--------------------------------------------------------------------------------





and procedures in respect of comparable Loans serviced and administered by
Servicer in the ordinary course of its business.
“ACH” has the meaning set forth in Section 3.2(f)(ii).
“Addendum” has the meaning assigned to such term in the Purchase Agreement.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Persons, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” means this Master Loan Servicing Agreement, including all exhibits
and schedules attached hereto or delivered in connection herewith, as such
agreement may be amended, supplemented and modified from time to time.
“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the USA Patriot Act, and any rules and regulations promulgated
thereunder; (ii) the Office of Foreign Assets Control’s (“OFAC”) rules and
regulations regarding the blocking of assets and the prohibition of transactions
involving Persons or countries designated by OFAC; and (iii) any other
Applicable Laws relating to customer identification, anti-money laundering or
preventing the financing of terrorism and other forms of illegal activity, each
as amended.
“Ancillary Fees” means all ancillary servicing type fees or monies derived from
or paid with respect to the Loans after the Purchase Date to the extent not
otherwise prohibited by this Agreement, the related Loan Documents or Applicable
Law, including, but not limited to, (i) all ancillary fees charged to 
Borrowers, including, but not limited to, insufficient fund charges, name change
fees and other similar Borrower fees, and (ii) all ancillary fees charged to
Purchaser, including, but not limited to, collection and other fees paid to
Collection Agents (or to Servicer where Servicer has collected amounts due on a
Delinquent Loan), certain Bank and other administrative fees, reporting fees and
other such fees and expenses. Servicer shall be entitled to retain amounts
sufficient to cover all Ancillary Fees with respect to the Loans.
Notwithstanding the foregoing, Ancillary Fees do not include Servicing Fees and
all payments with respect to principal, interest, default interest, origination
or similar fees and late fees attributable to the Loan.
“Applicable Law” and “Applicable Laws” mean all federal, state and local laws,
statutes, rules, regulations and orders applicable to any Loan or any Party or
relating to or affecting the servicing, collection or administration of any
Loan, and all requirements of any Regulatory Authority having jurisdiction over
a Party with respect to its activities hereunder, as any such laws, statutes,
regulations, orders and requirements may be amended and in effect from time to
time during the term of this Agreement.


MASTER LOAN SERVICING AGREEMENT – Page 2

--------------------------------------------------------------------------------





“Bank” means a bank, savings association, or credit union chartered in the
United States, or a foreign depository institution acting through a U.S. bank
branch, regulated by and subject to the authority of a Regulatory Authority.
“Borrower” means, with respect to each Loan, each Person or other obligor
(including any co-borrower, co-maker, co-signor or guarantor) who is obligated
under the terms of such Loan.
“Borrower Information” means any personally identifiable information or records
in any form (oral, written, graphic, electronic, machine-readable, or otherwise)
relating to a Borrower, including, but not limited to: a Borrower’s social
security number, name, address, telephone number, account number, transactional
account history or account status; the fact that the Borrower has a relationship
with Purchaser or Servicer; certain information from a consumer report; and any
other personally identifiable information.
“Business Day” means any day other than: (a) a Saturday or Sunday; (b) a legal
or federal holiday in the United States; and (c) a day on which banking and
savings and loan institutions in San Francisco, California, New York, New York,
or the State of Utah are required or authorized by law or Regulatory Authority
to be closed for business.
“Charge Off Date” has the meaning set forth in Section 3.2(c).
“Charge Off Policy” means the policy of Servicer for the charge off of loans
included in its servicing portfolio, a complete and correct copy of which is
attached hereto as Exhibit B, which policy may be modified or amended from time
to time by Servicer in accordance with Accepted Servicing Practices and with
notice thereof to Purchaser within five (5) Business Days (or such greater
number of days as may be agreed to by Purchaser) after such modification or
amendment.
“Charged Off Loan” has the meaning set forth in Section 3.2(c).
“Charged Off Loan Broker” means a broker of a Charged Off Loan, under an
agreement between such broker and Servicer to which Purchaser may be
contractually joined as a seller thereunder.
“Charged Off Loan Proceeds Fee” has the meaning set forth in Exhibit A to this
Agreement.
“Charged Off Loan Purchaser” means a purchaser of a Charged Off Loan, under an
agreement between such purchaser and Servicer to which Purchaser may be
contractually joined as a seller thereunder.
“Claims Notice” has the meaning set forth in Section 5.3(b).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Agent” means Servicer, if applicable, or any Person(s) designated by
Servicer for the purpose of making collections in respect of Loans; provided,
that Servicer may not designate for such purpose any Person entitled to impose a
statutory lien upon any Loan to secure payment for services rendered by such
Person.


MASTER LOAN SERVICING AGREEMENT – Page 3

--------------------------------------------------------------------------------





“Confidential Information” has the meaning set forth in Section 3.3(a).
“Delinquent” means, with respect to a Loan, the Monthly Payment due on a Due
Date is not made by the close of business on the day prior to the next
succeeding Due Date.
“Discloser” has the meaning set forth in Section 3.3(a).
“Disposition” has the meaning set forth in Section 6.5.
“Due Date” means, with respect to any Loan, the day of the calendar month on
which the Monthly Payment is due on a Loan, exclusive of any grace period.
“Errors and Omissions Insurance” means Errors and Omissions Insurance to be
maintained by Servicer in accordance with Section 3.5.
“GLB Act” means Title V of the Gramm-Leach-Bliley Act of 1999 and implementing
regulations.
“Indemnified Party” has the meaning set forth in Section 5.3(c).
“Indemnified Purchaser Party” has the meaning set forth in Section 5.3(a).
“Indemnified Servicer Party” has the meaning set forth in Section 5.3(b).
“Indemnifying Party” has the meaning set forth in Section 5.3(c).
“Information Security Program” means written policies and procedures adopted and
maintained to (i) ensure the security and confidentiality of Borrower
Information; (ii) protect against any anticipated threats or hazards to the
security or integrity of the Borrower Information; (iii) protect against
unauthorized access to or use of the Borrower Information that could result in
substantial harm or inconvenience to any Borrower and (iv) that fully comply
with the applicable provisions of the Privacy Requirements.
“LendingClub” means LendingClub Corporation.
“Liquidated Loan” means a Loan which has been liquidated, whether by way of a
payment in full, a disposition, a refinance, a compromise, a sale to a Charged
Off Loan Purchaser or any other means of liquidation of such Loan.
“Liquidation Proceeds” means cash proceeds, if any, received in connection with
the liquidation of a Liquidated Loan.
“Loan” means each Purchased Loan (as defined in the Purchase Agreement).
“Loan Documents” has the meaning assigned to such term in the Purchase
Agreement.
“Loan Document Package” has the meaning assigned to such term in the Purchase
Agreement.


MASTER LOAN SERVICING AGREEMENT – Page 4

--------------------------------------------------------------------------------





“Loan Modification” means, with respect to any Loan, any waiver, modification or
variance of any term or any consent to the postponement of strict compliance
with any term or any other grant of an indulgence or forbearance to the related
Borrower in accordance with the Accepted Servicing Practices pursuant to Section
3.1.
“Losses” has the meaning set forth in Section 5.3(a).
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, financial condition, operations, or properties
of such Person that would substantially prevent or impair the Person’s ability
to perform any of its obligations under this Agreement (which impairment cannot
be timely cured, to the extent a cure period is applicable).
“Material Adverse Effect” means, (a) with respect to a Party, (i) a Material
Adverse Change with respect to such Party or any of its Affiliates taken as a
whole; or (ii) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement against such Party, or (b) with
respect to a Loan, a material adverse effect upon the legality, validity,
binding effect, collectability or enforceability of such Loan.
“Monthly Payment” means, with respect to any Loan, the monthly payment of
principal and/or interest on a Loan.
“Multi-Party Agreement” has the meaning assigned to such term in the Purchase
Agreement.
“Nonperforming Loan” means any Loan in respect of which at least two (2) Monthly
Payments are Delinquent.
“Notice of Disposition” has the meaning set forth in Section 6.5.
“P&I Election Instructions” has the meaning set forth in Section 3.2(e).
“Parties” means Servicer and Purchaser together.
“Party” means either Servicer or Purchaser, as the context so requires.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or other entity, including any government agency,
commission, board, department, bureau or instrumentality.
“Power of Attorney” has the meaning set forth in Section 3.2(d).
“Principal Prepayment” means, with respect to any Loan, any payment or other
recovery of principal on such Loan which is received in advance of the scheduled
Due Date for the payment of such principal amount.
“Privacy Requirements” means (i) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq.; (ii) federal regulations implementing such act and codified
at 12 CFR Parts 40, 216, 332, and 573 and 16 C.F.R. Part 313; (iii) Interagency
Guidelines Establishing Standards For


MASTER LOAN SERVICING AGREEMENT – Page 5

--------------------------------------------------------------------------------





Safeguarding Obligor Information and codified at 12 C.F.R. Parts 30, 208, 211,
225, 263, 308, 364, 568, and 570, and 16 C.F.R. Part 314; and (iv) other
applicable federal, state and local laws, rules, regulations, and orders
relating to the privacy and security of Borrower Information including, but not
limited to, information security requirements promulgated by the Massachusetts
Office of Consumer Affairs and Business Regulation and codified at 201 C.M.R.
Part 17.00.
“Proceeds” has the meaning set forth in Section 3.2(e).
“Prohibited Disposition” has the meaning set forth in Section 6.5.
“Promissory Note” means, with respect to each Loan, the note or other evidence
of the indebtedness of a Borrower.
“Purchase Agreement” means the Purchase Agreement as defined in the recitals
above, as the same may be amended or otherwise modified from time to time.
“Purchase Date” means, with respect to each Loan, the date that such Loan is
purchased by Purchaser under the Purchase Agreement.
“Purchaser” has the meaning set forth in the introductory paragraph.
“Purchaser Claims Notice” has the meaning set forth in Section 5.3(a).
“Purchaser Event of Default” has the meaning set forth in Section 7.1(c).
“Purchaser Online Account” means each online account established by Purchaser,
as described in the Purchase Agreement.
“Recipient” has the meaning set forth in Section 3.3(a).
“Regulatory Authority” means any federal, state, county, municipal or local
governmental or regulatory authority, agency, board, body, commission,
instrumentality, court, tribunal or quasi-governmental authority having
jurisdiction over a Party.
“Representatives” has the meaning set forth in Section 3.3(a).
“Servicer” has the meaning set forth in the introductory paragraph.
“Servicer Claims Notice” has the meaning set forth in Section 5.3(b).
“Servicer Employees” has the meaning set forth in Section 3.5.
“Servicer Event of Default” has the meaning set forth in Section 7.1(b).
“Servicer Physical Payment Address” means Servicer’s address where it maintains
its books and records for the Servicing Files and, with respect to LendingClub
in its capacity as Servicer, is (as of the Effective Date): 595 Market St. #200,
San Francisco, CA 94105.


MASTER LOAN SERVICING AGREEMENT – Page 6

--------------------------------------------------------------------------------





“Servicing Compensation” means the compensation payable to Servicer hereunder
consisting of (a) the Servicing Fee, (b) the Ancillary Fees and (c) the Charged
Off Loan Proceeds Fee, if any.
“Servicing Fee” shall have the meaning assigned thereto in Exhibit A attached to
this Agreement.
“Servicing File” means, with respect to each Loan, the items, documents, files
and records pertaining to the servicing of such Loan, including, but not limited
to, the computer files, data tapes, books, records, notes, copies of the Loan
Documents and all additional documents generated as a result of or utilized in
originating and/or servicing such Loan, which are delivered to or generated by
Servicer, but excluding any underlying proprietary information of Servicer of a
type not specifically associated with such Loan.
“Servicing Rights” means, with respect to any Loan, any and all of the following
rights arising under this Agreement: (a) any and all rights to service such
Loan; (b) the rights to payment of the Servicing Compensation (including any
collection fees) with respect to such Loan; (c) the rights to all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to such servicing rights and all rights of Servicer
thereunder; (d) the rights to collect all payments of the Servicing Compensation
(including any collection fees) as provided herein; and (e) the rights to
maintain and use any and all Servicing Files and other data and information
pertaining to such Loan, or pertaining to the past, present or prospective
servicing of such Loan.
“Subcontractor” means any Person to whom Servicer delegates its duties hereunder
pursuant to Section 2.2 hereof, including any Charged Off Loan Purchaser or
Charged Off Loan Broker; provided, that Servicer may not so delegate its duties
to any Person entitled to impose a statutory lien upon any Loan to secure
payment for services rendered by such Person.
“Whole Loan Transfer” has the meaning assigned to such term in the Purchase
Agreement.
1.2
Rules of Construction.

(a)    As used in this Agreement: (i) all references to the masculine gender
shall include the feminine gender (and vice versa); (ii) all references to
“include,” “includes,” or “including” shall be deemed to be followed by the
words “without limitation”; (iii) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (iv) references to “dollars” or “$” shall be to United States
dollars unless otherwise specified herein; and (v) unless otherwise specified,
all references to days, months or years shall be deemed to be preceded by the
word “calendar”; (vi) all references to “quarter” shall be deemed to mean
calendar quarter.
(b)    The fact that any Party provides approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Law;


MASTER LOAN SERVICING AGREEMENT – Page 7

--------------------------------------------------------------------------------





(iii) either Party has assumed the other Party’s obligations to comply with all
Applicable Law arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for any
failure to comply with all Applicable Law.
ARTICLE II    
PURCHASER’S ENGAGEMENT OF SERVICER TO PERFORM SERVICING
2.1
Contract for Servicing; Possession of Servicing Files.

From and after each Purchase Date and until the termination of this Agreement in
accordance with Section 7.1, below, Purchaser appoints and contracts with
Servicer as an independent contractor, subject to the terms of this Agreement,
for the servicing of the Loans. Such appointment is irrevocable, except in the
instances described in Section 7.1 below. Purchaser is the owner of the
Servicing Rights relating to each Loan serviced by Servicer hereunder; provided,
that Purchaser agrees not to contact, solicit or market to any Borrowers using
information obtained hereunder.
Subject to the terms of this Agreement, Servicer shall have, as Purchaser’s
independent contractor, all Servicing Rights associated with the Loans. Servicer
shall establish and maintain a Servicing File with respect to each Loan in order
to service such Loan pursuant to this Agreement. Each Loan Document and the
contents of the Servicing File shall immediately vest in Purchaser and shall be
retained and maintained, in trust, by Servicer at the will of Purchaser in such
custodial capacity only. Each Servicing File shall be appropriately identified
or recorded to reflect the ownership of the related Loan by Purchaser. Servicer
shall release from its custody the contents of any Servicing File retained by it
only in accordance with this Agreement, and Purchaser shall thereafter hold such
Servicing File in accordance with the terms of this Agreement. Servicer shall
maintain the Servicing Files and the Loan Documents electronically (to the
extent that original documents are not required for purposes of realization of
Loan proceeds), and such files and documents may be accessed through the
Purchaser Online Account(s) or at the Servicer Physical Payment Address or such
other physical location as designated by Servicer in writing; provided, however,
that in no event shall such physical location be located outside the continental
United States.
Record title to each Loan and the related Promissory Note shall remain in the
name of Purchaser. Control and ownership of each Loan shall be established by an
electronic record of such Loan (to the extent that original documents are not
required for purposes of realization of Loan proceeds) that: (i) contains an
identifiable and authoritative copy of the Loan Documents; (ii) identifies
Purchaser as the purchaser of the Loan; (iii) is made available to Purchaser
through the applicable Purchaser Online Account; (iv) is not altered to add or
change the identification of Purchaser as purchaser of the Loan without the
participation of Purchaser; and (v) is not revised except in accordance with the
terms of this Agreement, the Loan Documents, or with the written consent of
Purchaser, or unless required by Applicable Law; provided, however, that
notwithstanding the foregoing, Purchaser hereby provides consent to Servicer to
modify the applicable Loan Documents solely as is reasonably necessary to remedy
any retroactive or future technical or ministerial issues in such Loan Documents
(which remediation, for the avoidance of


MASTER LOAN SERVICING AGREEMENT – Page 8

--------------------------------------------------------------------------------





doubt, may include the removal of unnecessary or inapplicable Loan Documents
delivered to the Purchaser Online Account(s), through Servicer’s online platform
or deposited in any third party document vaults), agrees to cooperate with
Servicer as is reasonably required to effect the foregoing remediation, and
acknowledges that such modifications shall not violate the terms of this Section
2.1. Servicer shall maintain such electronic record for each Loan as bailee and
custodian on behalf of Purchaser at all times during the term of this Agreement.
2.2
Assignment and Delegation of Duties.

Servicer may assign or delegate any of its duties and obligations hereunder to
any Subcontractors or Collection Agents; provided that, unless otherwise agreed
to between Servicer and Purchaser, Servicer shall remain responsible for the
performance of such duties and obligations in accordance with the terms of this
Agreement and shall be liable for the acts or omissions of any such
Subcontractor or Collection Agent in performing the same, and any such
assignment or delegation will not relieve Servicer of its liabilities and
responsibilities with respect to such duties and obligations under this
Agreement, and shall not constitute a resignation within the meaning of Section
6.2 hereof.
2.3    Assistance and Cooperation of Purchaser.
If any actions of Purchaser are necessary or appropriate in connection with the
servicing and administration of the Loans hereunder, then Purchaser shall use
its commercially reasonable efforts to perform such actions in a timely manner
and to cooperate with and assist Servicer in connection with such actions;
provided that, so long as LendingClub (or an Affiliate or other designee of
LendingClub) remains Servicer under this Agreement, neither Purchaser nor any
Person acting on behalf of Purchaser shall contact any Borrower about any matter
without the prior written consent of Servicer, unless Purchaser or its designee
(or an Affiliate thereof) is acting as a Collection Agent on behalf of Servicer.
ARTICLE III    
SERVICING OF LOANS
3.1    Servicer to Service.
Servicer, as an independent contractor, shall service and administer each Loan
from and after the related Purchase Date in accordance with Applicable Law, the
Accepted Servicing Practices and the terms of this Agreement and shall have full
power and authority, acting alone or through the utilization of Subcontractors,
to do any and all things in connection with such servicing and administration as
limited by the terms of this Agreement and Accepted Servicing Practices.
Servicer’s general obligations with respect to the servicing of Loans hereunder
shall include, without limitation, the following:
(a)    maintaining a bank account, address, or other electronic or physical
facility to which Borrower is instructed to send payments due under the terms of
each Loan;


MASTER LOAN SERVICING AGREEMENT – Page 9

--------------------------------------------------------------------------------





(b)    attempting to collect Borrower payments from that address on the schedule
set forth in the applicable Loan Documents;
(c)    correctly posting Proceeds from all collected Borrower payments to the
applicable Purchaser Online Account;
(d)    maintaining a toll free number (staffed between normal business hours
(Pacific Time) during its regular Business Days) for Borrowers to call with
inquiries with respect to the Loans, and responding to such inquiries;
(e)    responding to inquiries by any Regulatory Authority with respect to the
Loans;
(f)    investigating and maintaining collection procedures for delinquencies,
and delivering any reports on delinquencies as may be agreed upon by the
Parties; and
(g)    processing final payments provided by Borrowers on the Loans.
Servicer may grant, permit or facilitate any Loan Modification for any Loan in
accordance with the Accepted Servicing Practices and provided that such Loan
Modification is, in Servicer’s reasonable determination, a practical way to
obtain a reasonable recovery from such Loan. Servicer shall notify Purchaser
through the applicable Purchaser Online Account of any Loan Modification
granted, permitted or facilitated by Servicer. Servicer shall not charge any
Borrower any fees not contemplated in the Loan Documents without giving effect
to any Loan Modifications or other amendments or modifications directed by
Servicer in accordance with this Agreement.
In furtherance of the foregoing, Servicer is hereby authorized and empowered to
execute and deliver on behalf of itself and Purchaser, all notices or
instruments of satisfaction, cancellation or termination, or of partial or full
release, discharge and all other comparable instruments, with respect to the
Loans; provided, however, that Servicer shall not be entitled to release,
discharge, terminate or cancel any Loan or the related Loan Documents unless (i)
such Loan is a Charged Off Loan, (ii) Servicer shall have received payment in
full of all principal, interest and fees owed by the Borrower related thereto,
or (iii) Servicer accepts a reduced payment of principal, interest and fees owed
on such Loan that is a Nonperforming Loan, in each case in accordance with the
Accepted Servicing Practices. If reasonably required by Servicer, Purchaser
shall furnish Servicer with any powers of attorney and other documents necessary
or appropriate to enable Servicer to carry out its servicing and administrative
duties under this Agreement, and Servicer shall indemnify and hold Purchaser
harmless for any costs, liabilities or expenses incurred by Purchaser in
connection with any use of such power of attorney by Servicer or its agents in
breach of this Agreement.
Notwithstanding anything to the contrary herein, Servicer shall comply with the
commercially reasonable written instructions of Purchaser necessary to comply
with any regulatory requirements applicable to, or agreed to by, Purchaser or
any supervisory rules agreed to or imposed on Purchaser and delivered to
Servicer from time to time with respect to the servicing of the Loans. It is
understood by the Parties hereto that in the event of any conflict between this
Agreement and Purchaser’s written instructions, Purchaser’s written instructions
shall control; provided, however, that in the event that there is a conflict
between Purchaser’s written instructions and any Applicable


MASTER LOAN SERVICING AGREEMENT – Page 10

--------------------------------------------------------------------------------





Law, the Accepted Servicing Practices, or the Loan Documents, Servicer shall use
commercially reasonable efforts to provide Purchaser with prompt notice of such
conflict, and in such case, the Applicable Law, the Accepted Servicing Practices
or the Loan Documents shall control, in the foregoing order of priority, to
resolve the conflict.
3.2    Collection of Payments and Liquidation of Loans.
(a)    Collection of Payments. Continuously from the related Purchase Date until
the date each Loan becomes a Liquidated Loan or otherwise ceases to be subject
to this Agreement, in accordance with the Accepted Servicing Practices, Servicer
shall use commercially reasonable efforts to collect all Monthly Payments and
any other payments due under each of the Loans when the same shall become due
and payable.
(b)    Loss Mitigation. With respect to any Loan, in accordance with the
Accepted Servicing Practices, Servicer shall use commercially reasonable efforts
to realize upon Loans in such a manner that reasonably attempts to maximize the
receipt of principal and interest for Purchaser, including pursuing any Loan
Modification pursuant to Section 3.1 or pursuing other loss mitigation or other
default recovery actions consistent with the Accepted Servicing Practices.
(c)    Charged Off Loans. Promptly following any Loan satisfying the charge off
criteria as set forth in its Charge Off Policy, Servicer shall, in accordance
with the Charge Off Policy, charge off the related Loan (the date of such charge
off being the “Charge Off Date” and each such Loan, a “Charged Off Loan”).
Servicer may, but is not required to, facilitate the sale and transfer of the
Loan and the Loan Documents for such Charged Off Loan to a Charged Off Loan
Purchaser (other than Charged Off Loans that are deemed non-conforming or
ineligible for purchase by such Charged Off Loan Purchaser) and Servicer shall
be relieved of its ongoing servicing and collection obligations hereunder,
except with respect to causing any proceeds to be deposited into the applicable
Purchaser Online Account pursuant to Sections 3.2(e) and (f). In connection with
the sale and transfer of any Charged Off Loan pursuant to the terms of this
Section 3.2(c), Purchaser (i) authorizes Servicer to remove any Loan Documents
delivered to any Purchaser Online Account(s), through Servicer’s online platform
or deposited in any third party document vaults related to such Charged Off
Loans, and agrees to cooperate with Servicer as is reasonably required to effect
the foregoing removal, and (ii) hereby makes the following representations and
warranties to Servicer as of the date of such sale and transfer:
(A)
Purchaser is the sole legal, beneficial and equitable owner of such Loan and has
good and marketable title thereto, and has the right to assign, sell and
transfer such Loan free and clear of any lien, pledge, charge, claim, security
interest or other encumbrance, and Purchaser has not sold, assigned or otherwise
transferred any right or interest in or to such Loan and has not pledged such
Loan as collateral for any debt or other purpose, except as contemplated under
this Agreement or the Purchase Agreement; and

(B)
Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and is in good standing with every
regulatory body having jurisdiction over its activities of Purchaser, except



MASTER LOAN SERVICING AGREEMENT – Page 11

--------------------------------------------------------------------------------





where the failure to do so would not reasonably be expected to have a Material
Adverse Effect on Purchaser. If Purchaser is a Bank, (i) Purchaser is chartered
under U.S. federal or state banking laws, or (ii) Purchaser is a foreign
depository institution that will act for purposes of this Agreement solely
through United States branches that are subject to U.S. federal or state banking
laws.
(d)    Power of Attorney. Concurrent with the signing of this Agreement,
Purchaser shall deliver a fully executed, notarized Power of Attorney in the
form attached hereto as Exhibit C (the “Power of Attorney”), naming Servicer as
Purchaser’s attorney-in-fact to: (i) carry out the terms of Section 3.2(c) in
connection with the sale and transfer of a Charged Off Loan; (ii) if applicable,
execute a joinder agreement joining Purchaser to an agreement or agreements
between Servicer and (A) a Charged Off Loan Broker and/or (B) a Charged Off Loan
Purchaser; and (iii) take any action and execute any instruments or documents
that Servicer may deem reasonably necessary or advisable to transfer and convey
each of the Charged Off Loans from Purchaser to a Charged Off Loan Purchaser or
its successors or assignees in accordance with this Agreement and the Purchase
Agreement. In order to facilitate a Charged Off Loan Purchaser in establishing
proper chain of title of the related Charged Off Loan, Purchaser hereby agrees
that (a) Servicer may provide the Power of Attorney to such Charged Off Loan
Purchaser upon reasonable request, provided that such Charged Off Loan Purchaser
has agreed to treat such Power of Attorney as confidential information and share
it only as is required by Applicable Law or an applicable Regulatory Authority
to establish such ownership and right; and (b) its name and status as former
owner of the related Charged Off Loan may be disclosed as is necessary for such
Charged Off Loan Purchaser to enforce its rights with respect to the related
Charged Off Loan.
(e)    Establishment of and Deposits to the Applicable Purchaser Online Account.
Prior to its purchase of Loans, Purchaser shall establish the related Purchaser
Online Account(s), in accordance with the terms of the Purchase Agreement.
Purchaser shall grant and provide Servicer with rights to cause funds to be
deposited into and withdrawn from the Purchaser Online Account(s) for the
purpose of performing its servicing functions pursuant to this Agreement.
Servicer shall cause to be deposited into the applicable Purchaser Online
Account within four (4) Business Days of the receipt of payment by Servicer (but
not by an agent of Servicer, Subcontractor or Collection Agent) the following
collections received from the Loans and payments made by the related Borrowers
after each Purchase Date (clauses (i) through (v) below, collectively, the
“Proceeds”):
(i)
all payments on account of principal on the Loans, including all Principal
Prepayments;

(ii)
all payments on account of interest and fees (excluding Ancillary Fees) on the
Loans;

(iii)
all Liquidation Proceeds;



MASTER LOAN SERVICING AGREEMENT – Page 12

--------------------------------------------------------------------------------





(iv)
to the extent not otherwise included in any other clauses of this Section
3.2(e), any net proceeds from the Loans whether by any Subcontractor or
Collection Agent; and

(v)
any other collections from the Loans and any other amounts required to be
deposited or transferred into the applicable Purchaser Online Account pursuant
to this Agreement;

provided, however, that Servicer or the originating Bank shall be entitled to
withhold and retain any interest and fees that accrued on any Loans prior to
their respective Purchase Dates. Following the deposit of Proceeds due to
Purchaser into a Purchaser Online Account, Servicer will distribute or reinvest
principal and interest Proceeds in accordance with Purchaser’s elections set
forth on Exhibit D to this Agreement (the “P&I Election Instructions”) with
respect to all Loans. The P&I Election Instructions provided by Purchaser to
Servicer in connection with the execution of this Agreement shall be effective
as of the date they are accepted by Servicer in writing and will apply for each
subsequent calendar month during the term of this Agreement, unless superseded
by new P&I Election Instructions provided by Purchaser to Servicer.
Notwithstanding the above, Liquidation Proceeds due to Purchaser from the sale
of Charged Off Loans sold on behalf of Purchaser will be retained by Servicer
until the expiration of any period during which any Charged Off Loan Purchaser
is contractually permitted to require repurchase by Purchaser and/or Servicer on
behalf of Purchaser under any agreement relating to the sale of Charged Off
Loans to which Purchaser and/or Servicer on behalf of Purchaser is a party.
In the event that Servicer receives any payments on any Loans directly from or
on behalf of the Borrower or any payments at a Servicer Physical Payment
Address, Servicer shall receive all such payments in trust for the sole and
exclusive benefit of Purchaser, and shall cause to be deposited into the
applicable Purchaser Online Account within six (6) Business Days of receipt by
Servicer (but not by an agent of Servicer, Subcontractor or Collection Agent)
all such payments described in this Section 3.2.
Notwithstanding the foregoing, (a) payments in the nature of Servicing
Compensation may be retained by Servicer and need not be deposited into the
Purchaser Online Account(s), and (b) Servicer may net any amounts that it is
entitled to hereunder against any funds for deposit to the Purchaser Online
Account(s) in accordance with Section 3.2(f). Any benefit derived from funds
deposited into the Purchaser Online Account(s) shall accrue to the benefit of
Purchaser.
(f)    Permitted Netting and Withdrawal of Proceeds.
Servicer shall, from time to time, be allowed to offset against Proceeds prior
to deposit into the applicable Purchaser Online Account and, if necessary,
withdraw from the applicable Purchaser Online Account funds for the following
purposes:
(i)
to pay itself the earned and unpaid Servicing Compensation on such dates as
determined by Servicer, subject to providing prior notice as described below; or



MASTER LOAN SERVICING AGREEMENT – Page 13

--------------------------------------------------------------------------------





(ii)
to remove funds transferred in error or funds that are required to be returned
for any reason (including for the avoidance of doubt, a Borrower’s failed
automated clearing house (“ACH”) payment or a Borrower’s ACH payment that is
returned after settlement), subject in each case to providing information
regarding the offset or withdrawal as described below.    

In the case of clause (i) above, prior to the netting or withdrawal or, in the
case of clause (ii) above, within five (5) Business Days after the netting or
withdrawal, Servicer shall provide Purchaser with information regarding any
netting or withdrawal of funds subject to clauses (i) or (ii) above, together
with reasonable supporting details. Servicer shall keep and maintain, in a
digital format reasonably acceptable to Purchaser, separate accounting records,
on a Loan by Loan basis, for the purpose of substantiating any deposits into and
withdrawals from the applicable Purchaser Online Account or netting of Proceeds
as permitted above.
(g)    Credit/Other Reporting.
Servicer shall accurately and fully furnish, in accordance with the Fair Credit
Reporting Act and its implementing regulations, as well as Servicer’s own
policies and practices, accurate and complete information (e.g., favorable and
unfavorable) on its Borrower credit files to each of the following credit
repositories, as applicable: Trans Union, LLC, Experian Information Solution,
Inc. and Equifax, Inc.
Servicer shall deliver or otherwise make available to Purchaser or its designee
the following reports in a digital format during the term of this Agreement:
(i)
a monthly statement with respect to the previous month that includes a list of
all Loans and the delinquency status of all Loans, including a list of any Loans
that were fully repaid or became Charged Off Loans during such month, which
statement will be delivered within the first fifteen (15) days of each month;

(ii)
a daily report listing certain characteristics of any Loans; and

(iii)
such other information as may be reasonably agreed to by the Parties.

3.3    Confidentiality/Protecting Customer Information.
(a)    Confidential Information.
(i)
During the term of this Agreement, a Party (the “Recipient”) may receive or have
access to certain information of the other Party (the “Discloser”) including,
though not limited to, records, documents, proprietary information, technology,
software, trade secrets, financial and business information, or data related to
such other Party’s products (including the discovery, invention, research,
improvement, development, manufacture, or sale thereof), processes, or general
business operations (including sales,



MASTER LOAN SERVICING AGREEMENT – Page 14

--------------------------------------------------------------------------------





costs, profits, pricing methods, organization, employee or customer lists and
process), whether oral, written, or communicated via electronic media or
otherwise disclosed or made available to a Party or to which a Party is given
access pursuant to this Agreement by the other Party, and any information
obtained through access to any information assets or information systems
(including computers, networks, voice mail, etc.), that, if not otherwise
described above, is of such a nature that a reasonable person would believe to
be confidential (together, “Confidential Information”). In addition to the
foregoing, this Agreement shall also be deemed to be “Confidential Information.”
Recipient shall protect the disclosed Confidential Information by using the same
degree of care, but no less than a reasonable degree of care, to prevent the
unauthorized use, dissemination, or publication of the Confidential Information
as Recipient uses to protect its own Confidential Information of a like nature.
Recipient’s obligations shall only extend to (a) information that is marked as
confidential at the time of disclosure, (b) information that is unmarked (e.g.,
orally, visually or tangibly disclosed) but which the Discloser informs the
Recipient should be treated as confidential at the time of disclosure, or (c)
information that a reasonable person would understand to be confidential. This
Agreement imposes no obligation upon Recipient with respect to information that:
(1) was in Recipient’s possession before receipt from Discloser as evidenced by
its books and records prior to the receipt of such information; (2) is or
becomes a matter of public knowledge through no fault of Recipient, or its
employees, consultants, advisors, officers or directors or Affiliates; (3) is
rightfully received by Recipient from a third party without a duty of
confidentiality; (4) is disclosed by Discloser to a third party without a duty
of confidentiality on the third party; (5) is independently developed by
Recipient without reference to the Confidential Information; (6) is disclosed
under operation of law (including in connection with any applicable court order
(to which either Recipient or a counter-party of Recipient is subject), law, or
regulation, or a regulatory examination of either Party or any of its
Affiliates); or (7) is disclosed by Recipient with Discloser’s prior written
approval. In addition to the foregoing, Purchaser covenants that it will not
use, in violation of any Applicable Law, any material non-public information
that has been provided to it by Servicer in Purchaser’s decision to invest in
any securities issued by Servicer, provided that the Loans shall not be
considered securities for the purposes of this Section 3.3(a). Recipient may
disclose Confidential Information to its officers, directors, employees,
trustees, members, partners, potential and existing financing sources
(including, with respect to Purchaser, any potential or existing investor in,
and Person acting as a trustee or service provider in connection with,
asset-backed securities for which the Loans are included in the collateral or
trust assets), advisors or representatives (including, without limitation,
attorneys, accountants, insurers, rating agencies, consultants, bankers,
financial advisors, custodian and backup servicer) (collectively,
“Representatives”) who need to have access to such


MASTER LOAN SERVICING AGREEMENT – Page 15

--------------------------------------------------------------------------------





Confidential Information provided that such Representatives are subject to a
confidentiality agreement or any other agreement containing applicable
confidentiality provisions which shall be consistent with and no less
restrictive than the provisions of this Section 3.3. Servicer may disclose the
Power of Attorney to the extent permitted under Section 3.2(d) of this
Agreement. Recipient shall be responsible for any breach of this Section 3.3(a)
by any of its Representatives.
(ii)
For so long as LendingClub (or an Affiliate or other designee of LendingClub) is
Servicer, prior to the termination of this Agreement, if Purchaser is, becomes,
or has or hereafter acquires a [___] percent ([___]%) or greater equity interest
(including in the form of convertible debt, warrants or options) interest in, an
entity that could reasonably be determined to compete with LendingClub in
facilitating, providing and acquiring loans, securitizing, selling or servicing
loans or investing in companies that do the foregoing or otherwise engages in
businesses similar to LendingClub then Purchaser shall provide prompt written
notice to LendingClub of such interest.

(b)    Additional Confidentiality and Security. In addition to its general
obligation to comply with Applicable Law and the obligations of Section 3.3(a),
the Purchaser shall also adhere to the following requirements regarding the
confidentiality and security of Borrower Information and Loan Documents:
(i)    Protection And Security Of Individual Borrower Information.
(1)
the Purchaser shall maintain at all times an Information Security Program.

(2)
the Purchaser shall assess, manage, and control risks relating to the security
and confidentiality of Borrower Information, and shall implement the standards
relating to such risks in the manner set forth in the applicable provisions of
the Privacy Requirements.

(3)
Without limiting the scope of the above, the Purchaser shall use at least the
same physical and other security measures to protect all Borrower Information in
the Purchaser’s possession or control, as the Purchaser uses for its own
confidential and proprietary information.

(4)
At Servicer’s reasonable request, Servicer may review and request details with
respect to Purchaser’s Information Security Program.

(ii)
Compliance With Privacy Requirements. The Purchaser shall comply with all
applicable Privacy Requirements.

(iii)
Unauthorized Access to Borrower Information. Purchaser will provide Servicer
with notice of any violation of the GLB Act by Purchaser or any



MASTER LOAN SERVICING AGREEMENT – Page 16

--------------------------------------------------------------------------------





actual security breach that includes Borrower Information, in each case to the
extent that Purchaser has actual knowledge of such violation or breach and if
and to the extent such notice to the Borrower is required by Applicable Law.
The Parties agree that any breach or threatened breach of this Section 3.3(b) or
Section 3.4 of this Agreement could cause not only financial harm, but also
irreparable harm to Servicer; and that money damages may not provide an adequate
remedy for such harm. In the event of a breach or threatened breach of this
Section 3.3(b) or Section 3.4 of this Agreement by Purchaser, Servicer shall, in
addition to any other rights and remedies it may have, be entitled to (1) seek
equitable relief, including, without limitation, an injunction (without the
necessity of posting any bond or surety) to restrain such breach; and (2) pursue
all other remedies Servicer may have at law or in equity.
Following the termination of this Agreement, each Party agrees that it will
destroy all copies of Confidential Information of the other Party, without
retaining any copies thereof, and destroy all copies of any analyses,
compilations, studies or other documents prepared by it or for its use
containing or reflecting any Confidential Information; provided, however, that
notwithstanding the foregoing, each Party may retain such limited copies or
materials containing Confidential Information of the other Party and Borrower
Information for customary document retention and audit purposes or as required
by Applicable Law. Any Confidential Information retained pursuant to this
provision shall remain subject to the terms of this Agreement.
3.4
No Use of Borrower Information.

In the course of purchasing and holding Loans, Purchaser may have access to
certain Borrower Information. Purchaser (i) will not utilize, and will not
permit any Affiliate to utilize, Borrower Information for any purpose not in
connection with the transactions contemplated under this Agreement, and (ii)
will not contact any Borrower for any purpose. Purchaser agrees that Borrower
Information will not be disclosed or made available to any third party, agent or
employee for any reason whatsoever, other than with respect to: (1) Purchaser’s
authorized employees, agents or representatives on a “need to know” basis in
order for Purchaser to perform its obligations under this Agreement and other
agreements related to the Loans, provided that such agents or representatives
are subject to a confidentiality agreement which shall be consistent with and no
less restrictive than the provisions of this Article III; and (2) as required by
Applicable Law or as otherwise permitted by this Agreement, either during the
term of this Agreement or after the termination of this Agreement, provided
that, prior to any disclosure of Borrower Information as required by Applicable
Law, Purchaser shall, if permitted by Applicable Law, (I) not disclose any such
information until it has notified Servicer in writing of all actual or
threatened legal compulsion of disclosure, and any actual legal obligation of
disclosure promptly upon becoming so obligated, and (II) cooperate to the
fullest extent possible with all lawful efforts by Servicer to resist or limit
disclosure. To the extent that Purchaser maintains or accesses any Borrower
Information, Purchaser shall comply with all Applicable Law regarding use,
disclosure and safeguarding of any and all consumer information.
3.5    Insurance.


MASTER LOAN SERVICING AGREEMENT – Page 17

--------------------------------------------------------------------------------





Servicer shall maintain, at its own expense, a fidelity bond and “Errors and
Omissions” insurance, with broad coverage on all officers, employees or other
persons under Servicer’s direct control acting in any capacity requiring such
Persons to handle funds, money, documents or papers relating to the Loans (but
excluding any Subcontractors and Collection Agents) (“Servicer Employees”). Any
such fidelity bond and Errors and Omissions Insurance policy shall protect and
insure Servicer against losses, including forgery, theft, embezzlement, fraud,
errors and omissions and negligent acts of such Servicer Employees. No provision
of this Section 3.5 requiring such Errors and Omissions Insurance policy shall
diminish or relieve Servicer from its duties and obligations as set forth in
this Agreement.
Servicer shall (on behalf of itself and its Affiliates and Subcontractors) at
all times and at its sole cost and expense, also keep in full force and effect
until one (1) year after termination of this Agreement, (i) comprehensive
general liability insurance policies providing coverage in an amount totaling at
least [_____] ($[_____]) (satisfied through any combination of primary and
secondary policies and including any umbrella policy) and (ii) workers
compensation insurance in compliance with Applicable Law. 
Unless otherwise agreed to by Purchaser, all insurance policies will be with
insurers rated a minimum of “A minus” by A.M. Best.
Upon the request of Purchaser, Servicer shall cause to be delivered to Purchaser
a certificate of insurance evidencing such required coverages.
3.6    Bankruptcies.
In the event that a Borrower files any bankruptcy proceedings, Servicer may (but
shall not be required to) represent Purchaser’s interest in any bankruptcy
proceedings relating to the Borrower in accordance with the Accepted Servicing
Practices.
ARTICLE IV    
GENERAL SERVICING PROCEDURES
4.1    Satisfaction of Loans and Release of Loan Documents.
Upon the receipt of all payments in satisfaction of any Loan in accordance with
Section 3.2 of this Agreement, Servicer shall release or otherwise deliver a
satisfaction, cancellation or termination notice or instrument for the related
Loan Documents to the Borrower. Servicer shall provide appropriate notification
to the Borrower of the satisfaction in full of such Loan and the cancellation
and/or termination of the related Promissory Note, as required by Applicable Law
or any Regulatory Authority, or otherwise in accordance with the provision of
services hereunder, within the time frame so prescribed.
4.2    Servicing Compensation.
Servicer and Purchaser acknowledge and agree that as consideration to Servicer
for servicing the Loans subject to this Agreement, Purchaser shall be
responsible for paying Servicer all Servicing


MASTER LOAN SERVICING AGREEMENT – Page 18

--------------------------------------------------------------------------------





Compensation in respect of each Loan that is the subject of this Agreement
during any month or part thereof, in each case as and when the same shall become
due and payable to Servicer.
ARTICLE V    
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1    Representations and Warranties of Servicer.
As a condition to the consummation of the transactions contemplated hereby,
Servicer hereby makes the following representations and warranties, or
covenants, as applicable, at all times that Servicer continues to service Loans
hereunder, to Purchaser:


MASTER LOAN SERVICING AGREEMENT – Page 19

--------------------------------------------------------------------------------





(a)Due Organization, Licensing and Qualification. Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware to carry on its business as now being conducted and is qualified and in
good standing in each state where a property is located if the laws of such
state require qualification in order to conduct business of the type conducted
by Servicer, except to the extent that the failure to obtain or maintain any
such qualification would not reasonably be expected to have a Material Adverse
Effect with respect to Servicer.
(b)Authority and Binding Agreement. Servicer has the full corporate power and
authority to execute and deliver this Agreement and to perform in accordance
herewith; the execution, delivery and performance of this Agreement (including
all instruments of transfer to be delivered pursuant to this Agreement) by
Servicer, and the consummation of the transactions contemplated hereby have been
duly and validly authorized; this Agreement evidences the valid, binding and
enforceable obligation of Servicer.
(c)Ability to Perform. Assuming full and complete performance by Purchaser with
its covenants and obligations hereunder, Servicer does not believe, nor does it
have any reason or cause to believe, that it cannot perform in all material
respects its covenants and obligations contained in this Agreement.
(d)No Consent or Approval Required. No consent, approval, license, registration,
authorization or order of any Regulatory Authority is required for the
execution, delivery and performance by Servicer of, or compliance by Servicer
with this Agreement, including the servicing of each Loan hereunder, or if
required, such consent, approval, license, registration, authorization or order
has been obtained prior to the related Purchase Date for such Loan except where
the failure to obtain such consent, approval, license, registration,
authorization or order would not be expected to have a Material Adverse Effect
with respect to Servicer or the Loans (but only with respect to the Loans as to
which Servicer is not able to service as a result of such failure).
(e)No Proceedings. There are no judgments, proceedings or investigations pending
against Servicer or, to the best knowledge of Servicer, threatened in writing
against Servicer, before any court, regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Servicer or its
properties: (i) asserting the invalidity of this Agreement; (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement; or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect with respect to Servicer or the Loans
(but only with respect to the Loans as to which Servicer is not able to service
as a result of such determination or ruling).
(f)Accuracy of Information. The outstanding principal balance, payment history
and charge off status of such Loan made available by Servicer to Purchaser
through the Purchaser Online Account or through Servicer’s online platform as to
such Loan is reported accurately in all material respects; provided, that
Servicer does not make any representation or warranty as to the correctness of
any information provided by any Borrower except as contemplated by Section
4.2(u) of the Purchase Agreement.


MASTER LOAN SERVICING AGREEMENT – Page 20

--------------------------------------------------------------------------------





(g)Ordinary Course of Business. The consummation of the transactions
contemplated by this Agreement is in the ordinary course of business of
Servicer.
(h)No Conflicts. Neither the execution and delivery of this Agreement, the
acquisition and performance of the servicing responsibilities by Servicer, the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement, will conflict with or result in a breach
of any of the terms, conditions or provisions of Servicer’s charter or by-laws
or any legal restriction or any agreement or instrument to which Servicer is now
a party or by which it is bound, or constitute a default or result in an
acceleration under any of the foregoing, unless such conflict or breach could
not be expected to have a Material Adverse Effect with respect to Servicer,
materially impair or interfere with the ability of Servicer to service the
Loans, or materially impair the aggregate value, collectability or performance
of the Loans.
(i)No Default. Servicer is not in default under, and no event or condition
exists that after the giving of notice or lapse of time or both would constitute
an event of default under, any material mortgage, indenture, contract,
agreement, judgment or other undertaking, to which Servicer is a party except
where such default or event of default could not be expected to have a Material
Adverse Effect with respect to Servicer or a material impairment of the ability
of Servicer to service the Loans or the enforceability or collectability of the
Loans.
(j)Data Integrity. All material information provided by Servicer to Purchaser
through Servicer’s platform relating to the servicing of each Loan is true,
correct and consistent, in all material respects, with the information obtained
or generated by Servicer in connection with its servicing of each such Loan,
except as would not be expected to have a Material Adverse Effect with respect
to Servicer. The foregoing is not intended to be a verification of any
information provided by the related Borrower (A) that has been obtained in
connection with the underwriting and acquisition of each such Loan or (B) that
is not otherwise verified as part of the servicing of such Loan by Servicer in
connection with the performance of its duties and obligations hereunder, and
Servicer makes no representation or warranty as to the accuracy or truthfulness
of such information. Purchaser acknowledges that it is assuming the risk of any
incorrect or false information provided by a Borrower.
(k)No Material Change. There has been no Material Adverse Change with respect to
Servicer that would affect Servicer’s ability to perform under this Agreement
since the date of Servicer’s most recent financial statements, which are made
publicly available through filings with the United States Securities and
Exchange Commission.


MASTER LOAN SERVICING AGREEMENT – Page 21

--------------------------------------------------------------------------------





(l)Compliance with Law and Accepted Servicing Practices. Servicer (i) is in
material compliance with all Applicable Laws, including all applicable AML-BSA
Laws, and (ii) is not in violation of any order of any Regulatory Authority or
other board or tribunal, except, in the case of both (i) and (ii), where any
such noncompliance or violation would not reasonably be expected to have or
result in a Material Adverse Effect with respect to Servicer or a material
impairment of the ability of Servicer to service the Loans or the enforceability
or collectability of the Loans; and Servicer has not received any notice that
Servicer is not in material compliance in any respect with any of the
requirements of any of the foregoing; Servicer has maintained in all material
respects all records required to be maintained by any applicable Regulatory
Authority; and Servicer is in material compliance with the Accepted Servicing
Practices.
(m)Solvency. Servicer is solvent and there has not been commenced by or against
the Servicer any voluntary or involuntary bankruptcy petition, nor has Servicer
made an offer or assignment or compromise for the benefit of creditors.
(n)Tax Returns. Servicer has filed all tax returns (federal, state and local)
required to be filed by it, such tax returns are true and accurate in all
material respects, and Servicer has paid or made adequate provision for the
payment of all taxes and other assessments and governmental charges, except in
each case as would not reasonably be expected to have or result in a Material
Adverse Effect with respect to Servicer.
(o)No Modification. Servicer has not amended the terms of the Loan Documents
except as permitted by and in accordance with the Accepted Servicing Practices
or the Loan Documents.
5.2    Representations, Warranties and Covenants of Purchaser.
As a condition to the consummation of the transactions contemplated hereby,
Purchaser hereby makes the following representations and warranties, or
covenants, as applicable, at all times prior to the termination of this
Agreement, to Servicer:
(a)    Due Organization, Licensing and Qualification. Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and is in good standing with every regulatory
body having jurisdiction over its activities, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect with respect
to Purchaser. If Purchaser is a Bank, (i) Purchaser is chartered under U.S.
federal or state banking laws, or (ii) Purchaser is a foreign depository
institution that will act for purposes of this Agreement solely through United
States branches that are subject to U.S. federal or state banking laws.
(b)    Authority and Binding Agreement. Purchaser has the full corporate power
and authority to execute and deliver this Agreement and to perform in accordance
herewith; the execution, delivery and performance of this Agreement (including
all instruments of transfer to be delivered pursuant to this Agreement) by
Purchaser and the consummation of the transactions contemplated hereby have been
duly and validly authorized; this Agreement evidences the valid, binding and
enforceable obligation of Purchaser and all requisite corporate action has been
taken by Purchaser to make this Agreement valid and binding upon Purchaser in
accordance with its terms.


MASTER LOAN SERVICING AGREEMENT – Page 22

--------------------------------------------------------------------------------





(c)    Ability to Perform. Assuming full and complete performance by Servicer
with its covenants and obligations hereunder, Purchaser does not believe, nor
does it have any reason or cause to believe, that it cannot perform in all
material respects its covenants and obligations contained in this Agreement.
(d)    Ability to Service. To the extent that Purchaser or its designee may be
designated as a Collection Agent at any time, or otherwise take any
responsibility in the servicing of Loans, Purchaser or such designee has
experience servicing Loans, with the facilities, procedures and experienced
personnel necessary for the sound servicing of Loans hereunder.
(e)    No Consent or Approval Required. No consent, approval, license,
registration, authorization or order of any Regulatory Authority is required for
the execution, delivery and performance by Purchaser of, or compliance by
Purchaser with this Agreement, including the holding of each Loan hereunder, or
if required, such consent, approval, license, registration, authorization or
order has been obtained prior to the related Purchase Date for such Loan, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect on Purchaser or the Loans.
(f)    Compliance with Law. Purchaser:
(i)
(A) is in material compliance with all Applicable Laws, including all applicable
AML-BSA Laws; (B) is not in violation of any order of any Regulatory Authority
or other board or tribunal except where such violation would not reasonably be
expected to have or result in a Material Adverse Effect with respect to
Purchaser; and (C) has not received any notice that Purchaser is not in material
compliance in any respect with any of the requirements of any of the foregoing;

(ii)
has maintained in all material respects all records required to be maintained by
any applicable Regulatory Authority; and

(iii)
shall promptly provide to Servicer upon Servicer’s reasonable request (A)
identifying information and/or documentation about its directors, officers,
employees, signors and/or beneficial owners as required by Servicer, including
no less than annual updates to such information or annual confirmations that the
information provided in the previous year remains true and correct; and (B) any
additional information or documentation as is reasonably required for Servicer
to comply with Applicable Laws, including but not limited to any identifying
information or documentation required with respect to AML-BSA Laws.

5.3    Indemnification and Notice of Claims.
(a)    Servicer’s Indemnification.


MASTER LOAN SERVICING AGREEMENT – Page 23

--------------------------------------------------------------------------------





(i)    Indemnified Purchaser Party. Servicer shall indemnify and hold harmless
Purchaser and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Purchaser Party”) from and against any claims, losses, damages, liabilities,
costs and expenses (including, but not limited to, reasonable and documented
attorneys’ fees incurred in connection with the defense of any actual, or
threatened action, proceeding or claim, or any investigations with respect
thereto, but specifically excluding any fees allocable to in-house counsel)
(collectively, “Losses”) to the extent that such Losses directly arise out of,
and are imposed upon any such Indemnified Purchaser Party by reason of, (a) any
material breach by Servicer of any covenant, agreement, representation or
warranty of Servicer contained in this Agreement or (b) Servicer’s gross
negligence or willful misconduct in the performance of its duties under this
Agreement.
(ii)    Exceptions. Notwithstanding Section 5.3(a)(i) above, Servicer shall have
no obligation to do any of the following: (A) except for acts or omissions that
constitute fraud, gross negligence or willful misconduct of Servicer or its
employees or agents, indemnify any Indemnified Purchaser Party for any punitive
damages or for any actual or lost profits of such Indemnified Purchaser Party,
regardless of whether Servicer knew or was aware of such possible Losses; or (B)
indemnify or hold harmless an Indemnified Purchaser Party from and against any
Losses to the extent such Losses result from the negligence or willful
misconduct of or material breach of this Agreement by any potential Indemnified
Purchaser Party.
(iii)    Purchaser Claims Notice. Purchaser shall be responsible for making any
claim for indemnity pursuant to this Section 5.3(a) on behalf of any Indemnified
Purchaser Party. Purchaser shall provide written notice (a “Purchaser Claims
Notice”) to Servicer describing any claim for indemnity pursuant to Section
5.3(a)(i) within sixty (60) days after the date on which Purchaser has or
receives notice of or otherwise has actual knowledge of the applicable breach to
the extent such breach is not otherwise known to Servicer.
(iv)    Servicer Response Process. If Servicer disagrees with the claim set
forth in a Purchaser Claims Notice, Servicer shall formally dispute the claim in
a writing delivered to Purchaser within thirty (30) days of receipt of such
Purchaser Claims Notice. If Servicer does not elect to dispute the claim,
Servicer shall within sixty (60) days of its receipt of the Purchaser Claims
Notice either pay the applicable indemnification amount to Purchaser and/or
other applicable Indemnified Purchaser Party.
(v)    Assignment and Multi-Party Agreements. For the avoidance of doubt, (a)
Purchaser hereby acknowledges that it bears the risk of non-payment by the
Borrowers and associated credit-related losses in respect thereof, and
indemnification shall not be available for any such non-payment or associated
losses under this Agreement, (b) to the extent that any rights of Purchaser
hereunder, or under the Purchase Agreement (including any executed Addenda) or
any Multi-Party Agreement are assigned or otherwise transferred to a third party
in accordance with the terms of this Agreement or such other agreements, as
applicable, any such assignee or beneficiary shall not, unless the transfer was
made in a Whole Loan


MASTER LOAN SERVICING AGREEMENT – Page 24

--------------------------------------------------------------------------------





Transfer or otherwise consented to in writing by Servicer, be permitted to claim
indemnification hereunder and, if the transfer was made in a Whole Loan Transfer
or any such consent shall have been provided by Servicer, shall be bound by the
limits on indemnification contained in this Section 5.3(a) as if such assignee
or beneficiary were Purchaser, and such assignee or beneficiary may only claim
indemnity in conjunction with, or in place of, Purchaser and (c) multiple
recoveries for any single breach shall not be permitted.
(vi)    Repurchase Obligation. Nothing in this Section 5.3 is intended to or
shall limit the rights of Purchaser under Sections 7.1 and 7.2 of the Purchase
Agreement.
(b)    Purchaser’s Indemnification. Purchaser shall indemnify and hold harmless
Servicer and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Servicer Party”) from and against any Losses incurred by Servicer in connection
with this Agreement to the extent that such Losses directly arise out of, and
are imposed upon any such Indemnified Servicer Party by reason of, (a) any
material breach by Purchaser of Sections 2.1, 2.3, 3.2, 3.3, 3.4, 4.2 or 5.2 of
this Agreement or (b) Purchaser’s gross negligence or willful misconduct in the
performance of its duties under this Agreement. Servicer shall provide written
notice (a “Servicer Claims Notice”, and together with a Purchaser Claims Notice
and as the context suggests, each a “Claims Notice”) to Purchaser describing any
claim for indemnity pursuant to this Section 5.3(b) within sixty (60) days after
the date on which Servicer has or receives notice of or otherwise has actual
knowledge of the applicable breach to the extent such breach is not otherwise
known to Purchaser. In the case of any claim for indemnity made pursuant to this
Section 5.3(b), if Purchaser does not dispute the claim made by Servicer in
writing within thirty (30) days of receipt of the related Servicer Claims
Notice, Purchaser shall make payment of the applicable indemnification amount to
Servicer within sixty (60) days of receipt of the related Servicer Claims
Notice. Notwithstanding the foregoing, Purchaser shall have no obligation to do
any of the following:   (i) except for acts or omissions that constitute fraud,
gross negligence or willful misconduct of Purchaser or its employees or agents,
indemnify any Indemnified Servicer Party for any punitive damages or for any
actual or lost profits of such Indemnified Servicer Party, regardless of whether
Purchaser knew or was aware of such possible Losses, or (ii) indemnify or hold
harmless an Indemnified Servicer Party from and against any Losses to the extent
such Losses result from the negligence or willful misconduct of or breach of
this Agreement by any Indemnified Servicer Party.
(c)    Notice of Claims. Each Party against whom a claim for indemnity pursuant
to this Section 5.3(c) shall have been made (each, an “Indemnifying Party”)
shall have the right to defend the Person seeking such indemnity (each, an
“Indemnified Party”) with counsel of such Indemnifying Party’s choice in respect
of any third party claim, so long as (i) such counsel is reasonably satisfactory
to the Indemnified Party, (ii) the Indemnifying Party shall have provided
written notice to the Indemnified Party, within thirty (30) days after receipt
by the Indemnifying Party of the related Claims Notice, indicating that the
Indemnifying Party will indemnify the Indemnified Party in accordance with the
terms of this Section 5.3 and (iii) the Indemnifying Party conducts the defense
of the third party claim or matter actively and diligently. The Indemnified
Party shall have the right to retain separate co-counsel and participate in the
defense of any such


MASTER LOAN SERVICING AGREEMENT – Page 25

--------------------------------------------------------------------------------





claim or matter; provided that any related attorneys’ fees shall not be
indemnifiable Losses unless the Indemnifying Party and the Indemnified Party are
both defendants in the matter for which the indemnity is sought and the
Indemnified Party shall have been advised by counsel representing the Parties
that an actual conflict of interest would arise in such counsel’s continued
representation of both Parties. Knowledge by an Indemnified Party of any breach
or non-compliance hereunder shall not constitute a waiver of such Indemnified
Party’s rights and remedies under this Agreement unless such Indemnified Party
shall have failed to notify the applicable Indemnifying Party of such breach or
non-compliance in a timely manner in accordance with the terms of this Article
V. No express or implied waiver by an Indemnified Party of any default hereunder
shall in any way be, or be construed to be, a waiver of any other default. The
failure or delay of an Indemnified Party to exercise any of its rights granted
hereunder regarding any default shall not constitute a waiver of any such right
as to any other default, and any single or partial exercise of any particular
right granted to an Indemnified Party hereunder shall not exhaust the same or
constitute a waiver of any other right provided herein.
ARTICLE VI    
ADDITIONAL PROVISIONS
6.1.
Limitation on Liability of Servicer and Others.

Neither Servicer nor any of the directors, officers, employees or agents of
Servicer shall have any liability to Purchaser for taking any action or
refraining from taking any action in good faith pursuant to this Agreement, or
for errors in judgment, provided, however, that this provision shall not protect
Servicer or any such Person against any material breach of any covenants,
warranties or representations made herein or any liability for Servicer’s gross
negligence or willful misconduct. Servicer and any director, officer, employee
or agent of Servicer may rely in good faith, without investigation, on any
document of any kind as prima facie evidence that such document was properly
executed and submitted by any Person respecting any matters arising hereunder.
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is unrelated to its duties to service the Loans in accordance
with this Agreement and which in its opinion may involve it in any expense or
liability, provided, however, that Servicer may undertake any such action which
it may deem necessary or desirable in respect of this Agreement and the rights
and duties of the Parties hereto. In such event, notwithstanding anything to the
contrary herein, Servicer shall be entitled to full and prompt reimbursement
from Purchaser for the reasonable legal expenses and costs of such action.


MASTER LOAN SERVICING AGREEMENT – Page 26

--------------------------------------------------------------------------------





6.2.Limitation on Resignation by Servicer. Servicer shall not resign from the
obligations and duties hereby imposed on it except by mutual consent of Servicer
and Purchaser or upon Servicer’s reasonable determination that its duties
hereunder are no longer permissible under Applicable Law and such incapacity
cannot be cured by Servicer without unreasonable costs or expenses. Any such
determination permitting the resignation of Servicer shall be in the reasonable
discretion of Servicer.
6.3.Relationship With Customers. Purchaser acknowledges that LendingClub will
maintain an ongoing relationship with the Borrower of each Loan, and Purchaser
agrees that it will have no marketing rights with respect to any Borrower.
6.4.Business Continuity and Disaster Recovery Plan. Servicer shall, at its own
expense, design, implement, and maintain a business continuity and disaster
recovery program and viable response and recovery capabilities for the services
provided hereunder. As part of its periodic assessment of availability risks,
Servicer shall consider the need for geographic diversification of document
storage, software/data backup storage, and workplace and systems recovery, as
described in the Federal Financial Institutions Examination Council’s Business
Continuity Planning IT Examination Handbook. At a minimum, Servicer’s core
processing facilities and operations will include full weekly backup and daily
incremental backup to ensure minimal exposure to systems failure. Servicer will
make commercially reasonable efforts to ensure the continuity of operations.
Upon Purchaser’s request, Servicer shall provide a copy of its business
continuity and disaster recovery program summary to Purchaser and/or permit
Purchaser to review Servicer’s business continuity and disaster recovery plans
at Servicer’s location. Servicer shall regularly, but no less than annually,
test its business continuity and disaster recovery capabilities. Servicer shall
update its plans in a timely manner. In the event of a natural or other disaster
beyond Servicer’s control that interrupts Servicer’s performance of any services
described hereunder for any period, Servicer shall respond to such disaster in a
commercially reasonable time period in accordance with the procedures contained
in the business continuity and disaster recovery plans in order to resume
performance of such services.


MASTER LOAN SERVICING AGREEMENT – Page 27

--------------------------------------------------------------------------------





6.5.Transfer and Notice of Transfer. In the event that Purchaser plans, intends
or agrees to sell, assign, transfer, pledge, hypothecate or otherwise dispose of
its interests in Loan(s) (each such action being a “Disposition”), Purchaser
shall only use Servicer’s publicly available information to describe Servicer
and its products (including the Loans) in any such solicitation. Purchaser shall
obtain Servicer’s prior written consent with respect to any different or
additional descriptions, information or materials concerning or relating to
Servicer and its products (including the Loans) in any such solicitation.
Purchaser shall provide written notice to Servicer of any proposed Disposition
at least sixty (60) days prior to contacting any potential purchaser, assignee
or transferee with respect to such proposed Disposition (the “Notice of
Disposition”). Notwithstanding anything in the Purchase Agreement or this
Agreement, Purchaser shall not make a Disposition of any Loans being serviced by
Servicer to any Person if Servicer reasonably determines that such Person is or
is likely to take actions that will be detrimental to Servicer’s ability to
continue to service such Loans in accordance with Applicable Law, Accepted
Servicing Practices, Servicer’s customary “know-your-customer” requirements,
and/or any other Servicer policies and procedures as required by Applicable Law
(a “Prohibited Disposition”). Servicer must provide written notice to Purchaser
that Servicer has determined that a Disposition constitutes a Prohibited
Disposition no later than sixty (60) days after Servicer receives the related
Notice of Disposition. The Parties agree that any Prohibited Disposition could
cause not only financial harm, but also irreparable harm to Servicer, and that
money damages may not provide an adequate remedy for such harm. Accordingly, if
Purchaser seeks to complete or completes a Prohibited Disposition, Servicer
shall be entitled to (1) seek equitable relief, including, without limitation,
an injunction (without the necessity of posting any bond or surety) to stop or
reverse such Prohibited Disposition, and (2) pursue all other remedies Servicer
may have at law or in equity. Unless otherwise agreed in writing by Servicer, to
the extent that the Disposition is permitted under this Section 6.5, Purchaser
shall cause such purchaser, assignee or transferee to agree to be bound by the
standard and customary terms of Servicer’s then-current form of loan servicing
agreement.


ARTICLE VII    
TERMINATION
7.1    Termination.
i.This Agreement shall remain in effect until the earlier of: (i) such date as
all Loans become Liquidated Loans and the Purchase Agreement is no longer in
effect; or (ii) the earlier termination of this Agreement in accordance with
this Section 7.1.
ii.This Agreement shall be terminable at the sole option of Purchaser upon the
occurrence of any of the following events, to the extent such events have a
Material Adverse Effect with respect to Servicer (each, a “Servicer Event of
Default”):
(i)
failure by Servicer to duly observe or perform in any material respect any of
its covenants, obligations or agreements set forth in this Agreement (but not
any representations or warranties, which are addressed in clause (iv) below)
that continues unremedied for a period of thirty (30) days after the earlier of
the date upon which Servicer knew of such failure or its receipt of written



MASTER LOAN SERVICING AGREEMENT – Page 28

--------------------------------------------------------------------------------





notice of such failure, requiring the same to be remedied, from Purchaser; or
(ii)
a decree or order of a court or agency or supervisory authority or Regulatory
Authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of thirty (30) days; or

(iii)
Servicer shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to Servicer or of or relating
to all or substantially all of its property; or

(iv)
any representation or warranty made by Servicer shall prove to be untrue or
incomplete in any material respect when made such as to create a Material
Adverse Effect with respect to Servicer on a consolidated basis (or, with
respect to the representations and warranties in Sections 5.1(d) and (e), a
Material Adverse Effect with respect to Servicer or the Loans (but only with
respect to the Loans as to which Servicer is not able to service as a result of
such failure, determination or ruling, as applicable)), which continues
unremedied for a period of thirty (30) days after receipt by Servicer of written
notice of such failure, requiring the same to be remedied, from Purchaser; or

(v)
any failure by Servicer to make any undisputed payment, transfer or deposit into
the Purchaser Online Account(s) as required by this Agreement which continues
unremedied for a period of five (5) Business Days after Servicer’s receipt of
notice of such failure from Purchaser; or

(vi)
any Regulatory Authority shall have condemned, seized or appropriated, or to
have assumed custody or control of, all or any substantial part of the property
of Servicer, or shall have taken any action to displace the management of
Servicer or to curtail its authority in the conduct of the business of Servicer,
or takes any action in the nature of enforcement to remove or prohibit Servicer
from acting as a servicer of loans;

Notwithstanding the foregoing, if a Servicer Event of Default only applies to
(A) Loans sold to Purchaser pursuant to the terms of a particular Addendum or
Addenda, (I) this Agreement shall be terminable at the sole option of Purchaser
with respect to such Loans only and (II) this Agreement shall remain in full
force and effect with respect to any other Loans sold to Purchaser pursuant to
the terms of any other Addendum or Addenda; or (B) any other subset of the
Purchaser’s portfolio of Loans (rather than the portfolio of Loans as a whole),
(I) this Agreement shall be terminable at


MASTER LOAN SERVICING AGREEMENT – Page 29

--------------------------------------------------------------------------------





the sole option of Purchaser with respect to such Loans only and (II) this
Agreement shall remain in full force and effect with respect to any other Loans
sold to Purchaser.
In addition, this Agreement will automatically terminate if (A) Servicer shall
make an offer or assignment or compromise for the benefit of its creditors, or
(B) there shall be commenced by or against Servicer any voluntary or involuntary
bankruptcy, insolvency or similar proceedings and, in the case of an involuntary
proceeding, either such proceedings remain undismissed or unstayed for a period
of sixty (60) days or any of the actions sought in such proceedings shall occur.
In each and every case that the Servicer Event of Default is continuing, in
addition to whatsoever rights that Purchaser may have at law or equity to
damages, including injunctive relief and specific performance, Purchaser may, by
notice in writing to Servicer, terminate all the rights and obligations of
Servicer under this Agreement with respect to the applicable Loans and in and to
the servicing contract established hereby and the proceeds thereof, except as
incurred prior to the effective date of such termination.
i.    This Agreement shall be terminable at the sole option of Servicer, upon
the occurrence any of the following events (each, a “Purchaser Event of
Default”):
(vii)
failure by Purchaser to duly observe or perform in any material respect any of
its covenants, obligations or agreements set forth in this Agreement that
continues unremedied for a period of thirty (30) days after the earlier of the
date upon which Purchaser knew of such failure or its receipt of written notice
of such failure, requiring the same to be remedied, from Servicer;

(viii)
failure by Purchaser to satisfy its obligations to compensate Servicer for its
servicing activities as set forth in this Agreement that continues unremedied
for a period of thirty (30) days after the earlier of the date upon which
Purchaser knew of such failure or its receipt of written notice of such failure,
requiring the same to be remedied, from Servicer;

(ix)
a decree or order of a court or agency or supervisory authority or Regulatory
Authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against
Purchaser and such decree or order shall have remained in force undischarged or
unstayed for a period of thirty (30) days; or

(x)
any representation or warranty made by Purchaser shall prove to be untrue or
incomplete in any material respect when made such as to create a Material
Adverse Effect with respect to Purchaser on a consolidated basis, which
continues unremedied for a period of thirty (30) days after receipt by Purchaser
of written notice of such failure, requiring the same to be remedied, from
Servicer; or



MASTER LOAN SERVICING AGREEMENT – Page 30

--------------------------------------------------------------------------------





(xi)
Purchaser shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to Purchaser or of or relating
to all or substantially all of its property; or

(xii)
(A) Purchaser shall make an offer or assignment or compromise for the benefit of
its creditors, or (B) there shall be commenced by or against Purchaser any
voluntary or involuntary bankruptcy, insolvency or similar proceedings and, in
the case of an involuntary proceeding, either such proceedings remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceedings shall occur. Purchaser shall provide Servicer with
written notice immediately upon the occurrence of a Purchaser Event of Default
pursuant to this clause (vi) (without regard for the sixty (60) day cure period
with respect to involuntary proceedings under clause (B)).

i.    Upon receipt by either Party of such written notice of termination, or
upon automatic termination, all authority and power of Servicer under this
Agreement, whether with respect to the applicable Loans or otherwise, shall pass
to and be vested in Purchaser or its designee, and all Servicing Rights with
respect to Loans shall be immediately assigned, transferred and conveyed to
Purchaser or its designee. Servicer shall prepare, execute and deliver to
Purchaser (or its designee) any and all applicable documents and other
instruments, place in such successor’s possession all applicable Servicing
Files, and, in a timely manner, do or cause to be done all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
including but not limited to the transfer of the applicable Loans and related
Loan Documents and servicing data. Servicer shall, in a timely manner, cooperate
with Purchaser (or its designee) in effecting the termination of the servicing
responsibilities and rights hereunder and the transfer of the servicing
functions and the Servicing Files, including without limitation, the transfer to
such successor for administration by it of all cash amounts which shall at the
time be credited by Servicer to the applicable Purchaser Online Account(s) or
thereafter received with respect to the applicable Loans. Servicer shall be
entitled only to any applicable accrued and unpaid Servicing Compensation
through the date upon which Servicer’s duties and responsibilities expire
pursuant to Section 7.2.
ii.    By a written notice, either Party may waive any default by the other in
the performance of its obligations hereunder and its consequences. Upon any
waiver of a past default, such default shall cease to exist. No such waiver
shall extend to any subsequent or other default or impair any right consequent
thereto except to the extent expressly so waived.
7.2    Transfer to Purchaser.
Simultaneously with the termination of Servicer’s responsibilities and duties
under this Agreement pursuant to Section 7.1, Purchaser shall (i) succeed to and
assume all of Servicer’s responsibilities, rights, duties and obligations under
this Agreement simultaneously with the termination of Servicer’s
responsibilities, duties and liabilities under this Agreement with respect to
the applicable Loans or (ii) appoint a successor to succeed to all rights and
assume all of the responsibilities, duties and liabilities of Servicer under
this Agreement simultaneously with the


MASTER LOAN SERVICING AGREEMENT – Page 31

--------------------------------------------------------------------------------





termination of Servicer’s responsibilities, duties and liabilities under this
Agreement with respect to the applicable Loans. In the event that Servicer’s
duties, responsibilities and liabilities under this Agreement should be
terminated pursuant to Section 7.1, Servicer shall discharge such duties and
responsibilities during the period from the date it acquires knowledge of such
termination until the earlier of: (x) the effective date it receives notice from
Purchaser that a successor servicer has assumed such duties and
responsibilities; or (y) the date that is thirty (30) days following the date of
notification of termination; with the same degree of diligence and prudence that
it is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
its successor.
Within thirty (30) days of a termination pursuant to Section 7.1, Servicer shall
prepare, execute and deliver to Purchaser or the successor entity and place in
Purchaser’s or such successor’s possession all applicable Servicing Files, and,
in a timely manner, do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including but
not limited to the transfer of the applicable Servicing Files and related
documents. Servicer shall, in a timely manner, cooperate with Purchaser in
effecting the termination of Servicer’s responsibilities and rights hereunder
and the transfer of servicing responsibilities to Purchaser or the successor
entity, including without limitation, the transfer to Purchaser or the successor
entity for administration by it of all cash amounts which shall at the time be
credited by Servicer to the applicable Purchaser Online Account(s) or thereafter
received with respect to the applicable Loans with the exception of cash amounts
representing Servicing Compensation for which Servicer is entitled to pursuant
to Section 7.1(e).
7.3    Survival.
The provisions of Sections 3.3, 5.3, 8.3, 7.3, 8.4, 8.5 and 8.14 shall survive
any termination of this Agreement.
ARTICLE VIII    
MISCELLANEOUS PROVISIONS
8.1.
Notices.

All demands, notices and communications hereunder shall be in writing to the
respective parties as follows:
If to Purchaser:
[Address]
Attention:

Email:


If to Servicer:
LendingClub Corporation


MASTER LOAN SERVICING AGREEMENT – Page 32

--------------------------------------------------------------------------------





595 Market St. #200
San Francisco, CA 94105
Attention: Chief Capital Officer
Email: vkay@lendingclub.com


With a copy to (which will not constitute notice):


LendingClub Corporation
595 Market St. #200
San Francisco, CA 94105
Attention: General Counsel
Email: bpace@lendingclub.com
or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person will be deemed effective upon
delivery. Any notice or communication sent by facsimile, email, or air courier
will be deemed effective on the first Business Day following the day on which
such notice or communication was sent. Any notice or communication sent by
registered or certified mail will be deemed effective on the third Business Day
at the place from which such notice or communication was mailed following the
day on which such notice or communication was mailed.
8.2.
Severability.

Any part, provision, representation or warranty of this Agreement that is
prohibited or not fully enforceable in any jurisdiction, will be ineffective
only to the extent of such prohibition or unenforceability without otherwise
invalidating or diminishing either Party’s rights hereunder or under the
remaining provisions of this Agreement in such jurisdiction, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable in any respect any such provision in any other
jurisdiction.
8.3.
Place of Delivery and Governing Law.

This Agreement shall be deemed in effect when a fully executed counterpart
thereof is received by Purchaser in the State of Delaware and shall be deemed to
have been made in the State of Delaware.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
8.4.
Submission to Jurisdiction; Waiver of Jury Trial.

EACH PARTY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE FOR PURPOSES OF ALL


MASTER LOAN SERVICING AGREEMENT – Page 33

--------------------------------------------------------------------------------





LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS
SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT.
EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
8.5.
LIMITATION OF LIABILITY.

EXCEPT FOR ACTS OR OMISSIONS THAT CONSTITUTE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES,
BENEFICIARIES, ASSIGNEES OR SUCCESSORS (BY ASSIGNMENT OR OTHERWISE) BE LIABLE TO
THE OTHER PARTY OR TO ANY OTHER ENTITY FOR ANY LOST PROFITS, COSTS OF COVER, OR
OTHER SPECIAL DAMAGES, OR ANY PUNITIVE, EXEMPLARY, REMOTE, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, UNDER THIS AGREEMENT INCURRED OR CLAIMED BY ANY
PARTY OR ENTITY (OR SUCH PARTY OR ENTITY’S OFFICERS, DIRECTORS, STOCKHOLDERS,
MEMBERS OR OWNERS), HOWEVER CAUSED, ON ANY THEORY OF LIABILITY.
8.6.
Further Agreements.

Purchaser and Servicer each agree to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.
8.7.
Successors and Assigns; Assignment of Servicing Agreement.

This Agreement shall bind and inure to the benefit of and be enforceable by
Servicer and Purchaser and the respective successors and assigns of Servicer and
Purchaser. Except as otherwise provided in this Agreement, the rights and
obligations of either Party under this Agreement shall not be assigned without
the prior written consent of the other Party, and any such assignment without
the prior written consent of the other Party shall be null and void.


MASTER LOAN SERVICING AGREEMENT – Page 34

--------------------------------------------------------------------------------





8.8.
Amendment; Waiver.

Except as otherwise expressly provided herein, Purchaser and Servicer may amend
this Agreement, from time to time, in a writing signed by duly authorized
officers of Servicer and Purchaser; provided, however, that Servicer may reduce
or otherwise waive its rights under Exhibit A in a writing signed by a duly
authorized officer of Servicer. No term or provision of this Agreement may be
waived or modified unless such waiver or modification is in writing and signed
by the Party against whom such waiver or modification is sought to be enforced.
8.9.
Exhibits.

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
8.10.
Costs.

Unless otherwise provided for in this Agreement, each of Purchaser and Servicer
shall bear its own costs and expenses in connection with this Agreement,
including without limitation any commissions, fees, costs, and expenses,
including those incurred in relation to due diligence performed or legal
services provided in connection with this Agreement.
8.11.
Counterparts.

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The Parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed, PDF or DocuSign (or other e-signature)
signatures may constitute original signatures and that a faxed, PDF or DocuSign
(or other e-signature) signature page containing the signature (faxed, PDF,
DocuSign (or other e-signature) or original) is binding upon the Parties.
8.12.
No Joint Venture or Partnership.

Each Party hereto (including any of its respective permitted successors and
assignees) acknowledges and agrees that such Party will not hold itself out as
an agent, partner or co-venturer of any other Party hereto and that this
Agreement and the transactions contemplated hereby, including the payment of any
fees or the reimbursement of any expenses, is not intended and does not create
an agency, partnership, joint venture or any other type of relationship between
or among the Parties hereto, except to the extent that any independent
contractual relationship established hereby.
8.13.
Entire Agreement.

As of the Effective Date, each Party hereby acknowledges and agrees that this
Agreement, together with the exhibits hereto, represents the complete and entire
agreement between the Parties, and shall supersede all prior written or oral
statements, agreements or understandings between the Parties relating to the
subject matter of this Agreement.


MASTER LOAN SERVICING AGREEMENT – Page 35

--------------------------------------------------------------------------------





8.14.
No Petition.

Notwithstanding any prior termination of this Agreement, to the fullest extent
permitted by Applicable Law, each Party agrees that it shall not institute, or
join any other Person in instituting, a petition or a proceeding that causes (a)
the other Party to be a debtor under any federal or state bankruptcy or similar
insolvency law or (b) a trustee, conservator, receiver, liquidator, or similar
official to be appointed for such other Party or any substantial part of any of
its property.
8.15.
Force Majeure.

If any Party reasonably anticipates being unable or is rendered unable, wholly
or in part, by an extreme and unexpected force outside the control of such Party
(including, but not limited to, act of God, legislative enactments, strikes,
lock-outs, riots, acts of war, epidemics, fire, communication line or power
failure, earthquakes or other disasters) to carry out its obligations under this
Agreement, that Party shall give to the other Party in a commercially reasonable
amount of time written notice to that effect, the expected duration of the
inability to perform and assurances that all available means will be employed to
continue and/or restore performance. Upon receipt of the written notice, the
affected obligations of the Party giving the notice shall be suspended so long
as such Party is reasonably unable to so perform and such Party shall have no
liability to the other for the failure to perform any suspended obligation
during the period of suspension; however, the other Party may at its option
terminate this Agreement.




[Signature Page Follows]




MASTER LOAN SERVICING AGREEMENT – Page 36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this MASTER LOAN
SERVICING AGREEMENT.
LENDINGCLUB CORPORATION
(Servicer)
By:
_____________________________


Name:
_______________________


Title:
_______________________

[__________________]
(Purchaser)
By:
_______________________________
Name:    _________________________
Title: __________________________







MASTER LOAN SERVICING AGREEMENT – Signature Page

--------------------------------------------------------------------------------






EXHIBIT A

CERTAIN FEES
Servicing Fee: With respect to LendingClub (or an Affiliate or other designee of
LendingClub) acting as Servicer, and as determined for each calendar month (as
of the last day of each such month), the Servicing Fee shall be equal to the
product of (1) 1/12, (2) the outstanding principal balance of all Loans being
serviced by Servicer under the Servicing Agreement as of the end of each month
(collectively, the “Assets”), and (3) a “Fee Percentage” equal to a number of
basis points (the “Fee Percentage”) depending upon the amount of Assets,
calculated as follows:


Amount of Assets        Fee Percentage            
Any Amount            [_____] ([_____]%)        


The Servicing Fee shall be payable by Purchaser (or any subsequent holder of the
Loans) monthly in arrears.
Charged Off Loan Proceeds Fee: The fee from the sale of Charged Off Loans sold
on behalf of Purchaser shall be up to [_____]% (or such other percentage as is
made publicly available by Servicer) of the Liquidation Proceeds of such sale.
Servicer is entitled to certain other fees, including Ancillary Fees, separate
and apart from the above listed fees.
 




MASTER LOAN SERVICING AGREEMENT – Exhibit A

--------------------------------------------------------------------------------






EXHIBIT B

CHARGE OFF POLICY


MASTER LOAN SERVICING AGREEMENT – Exhibit B

--------------------------------------------------------------------------------









MASTER LOAN SERVICING AGREEMENT – Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C

POWER OF ATTORNEY


From [____________], as Purchaser, to
LendingClub Corporation, as Servicer




KNOW ALL PERSONS BY THESE PRESENTS:


WHEREAS, reference is made to the Master Loan Servicing Agreement, dated as of
[______], 20__, between LendingClub Corporation, a Delaware corporation
(“LendingClub”), as servicer (in such capacity, the “Servicer”) and
[__________], a [______________] as a purchaser (in such capacity, the
“Purchaser”) (as such agreement may be amended, supplemented and modified from
time to time, the “Loan Servicing Agreement”).


WHEREAS, in connection with the Loan Servicing Agreement, Purchaser agrees to
constitute and appoints Servicer and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact of Purchaser with
full power and authority in the place and stead of Purchaser, and in the name of
Purchaser or in its own name, from time to time, for the purpose of carrying out
the terms of the Loan Servicing Agreement as related to the Charged Off Loans
and complying with the terms of the related Loan Document Packages, and to take
any action and execute any instruments or documents that Servicer may deem
reasonably necessary or advisable to accomplish the purposes of the Loan
Servicing Agreement as related to the Charged Off Loans and complying with the
terms of the related Loan Document Packages.


Capitalized terms used and not defined herein have the meanings assigned to them
in the Loan Servicing Agreement.


NOW, THEREFORE, Purchaser does hereby:


1.    constitute and appoint Servicer and any officer or agent thereof (which
are referred to herein collectively as “Attorneys” and individually as
“Attorney”) with full power of substitution, as its true and lawful
attorney-in-fact of Purchaser with full power and authority in the place and
stead of Purchaser, and in the name of Purchaser or in its own name, from time
to time:


(a)    to carry out the terms of Section 3.2(c) of the Loan Servicing Agreement
in connection with the sale and transfer of a Charged Off Loan;


(b)    if applicable, to execute a joinder agreement joining Purchaser to an
agreement or agreements between Servicer and (A) a Charged Off Loan Broker
and/or (B) a Charged Off Loan Purchaser;


(c)    to take any action and execute any instruments or documents that Servicer
may deem reasonably necessary or advisable to transfer and convey each of the
Charged Off Loans from Purchaser to a Charged Off Loan Purchaser or


MASTER LOAN SERVICING AGREEMENT – Exhibit C

--------------------------------------------------------------------------------





its successors or assignees in accordance with the Loan Servicing Agreement and
the Purchase Agreement;


2.    further authorize and empower each such Attorney, for and in the place and
stead of Purchaser and in the name of Purchaser: (a) to file and record this
Power of Attorney with the appropriate public officials; and (b) to appoint and
name such substitute attorneys with all authority and powers hereunder, provided
that such substitute attorneys are duly elected and qualified officers of
Purchaser; and


3.    agree that any Attorney may provide this Power of Attorney to a Charged
Off Loan Purchaser upon reasonable request of such Charged Off Loan Purchaser,
provided that such Charged Off Loan Purchaser has agreed to treat this Power of
Attorney as confidential information and share it only as is required by
Applicable Law or an applicable Regulatory Authority to establish such ownership
and right.


Purchaser covenants and grants to the Attorneys full authority and power to
execute any documents and instruments and to do and perform any act that is
necessary or appropriate to effect the intent and purposes of the foregoing
authority and powers hereunder. Purchaser further ratifies and confirms each act
that the Attorneys shall lawfully do or cause to be done in accordance with the
authority and powers granted hereunder. The foregoing authority and powers
granted hereunder shall not be deemed breached by reason of any action or
omission of any Attorneys appointed hereunder. Purchaser covenants and agrees
that, from time to time at the request of Servicer, Purchaser shall execute
instruments confirming all of the foregoing authority and powers of any
Attorneys.


Without actual notice to the contrary, any person may rely on authorities and
powers granted hereunder and any actions of the Attorneys taken pursuant to such
authorities and powers as the valid, binding and enforceable actions of Servicer
and that all conditions hereunder to the exercise of such actions by the
Attorneys have been completed and are satisfied. No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Purchaser as to the authority of Attorney to take any action described herein,
or as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and Purchaser irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity which acts in reliance upon or acknowledges the authority
granted under this Power of Attorney.


This Power of Attorney is revocable by Purchaser upon thirty (30) days’ written
notice to Servicer.


THIS POWER OF ATTORNEY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.


MASTER LOAN SERVICING AGREEMENT – Exhibit C

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Power of Attorney is executed by Purchaser on this
_____ day of __________, 20__.




[___________________],
as Purchaser










By:                        
Name:
Title:








ACKNOWLEDGMENT




STATE OF ________________        §
§
COUNTY OF ______________        §




On the _____ day of ___________________, 20__, before me personally appeared the
above-named _________________________________ of [Company], to me known and
known to me to be the ____________________________ of said company, and
acknowledged said instrument so executed to be his/her free act and deed in said
capacity and the free act and deed of said company.




                                                
Notary Public
Printed Name:                    
My Commission Expires:             


MASTER LOAN SERVICING AGREEMENT – Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D


ELECTION TO REINVEST OR DISTRIBUTE PRINCIPAL AND INTEREST


Pursuant to Section 3.2(e) of the Master Loan Servicing Agreement, dated as of
[_____] (as may be amended, supplemented or otherwise modified from time to
time, the “Servicing Agreement”), by and between [_______________] (“Purchaser”)
and LendingClub Corporation (“LendingClub”), Purchaser makes the following
elections regarding the reinvestment or disbursement of principal and interest
Proceeds.
Select one of the two following options:
•
(1) Reinvest principal and interest*



•
(2) Distribute principal and interest

For option #2, please also select distribution (a) timing and (b) payment type:
(a)
¨ Monthly ACH**

(b)
¨ Monthly Wire**

(c)
¨ Daily Wire

______________________
*Principal and interest will be reinvested in accordance with the terms of the
Purchase Agreement.
**Monthly P&I distributions will be made on or around the 10th of each month.




If Purchaser has previously made elections regarding the monthly reinvestment or
disbursement of principal and interest, Purchaser acknowledges and agrees that
the election set forth above shall supersede and replace any such prior
elections in their entirety and, once effective, shall serve as the sole and
complete election regarding the reinvestment or distribution of principal and
interest applicable to each Purchaser Online Account (as defined in the Purchase
Agreement).


PURCHASER:                    
[_____________________]                




By: ____________________________        
Name:
Title:




MASTER LOAN SERVICING AGREEMENT – Exhibit D